STEVEN C. BABCOCK
Assistant Federal Defender
Federal Defenders of Montana
Billings Branch Office
2702 Montana Avenue, Suite 101
Billings, Montana 59101
Phone: (406) 259-2459
Fax: (406) 259-2569
steven_babcock@fd.org
       Attorneys for Defendant




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

UNITED STATES OF AMERICA,                     Case No. CR-18-155-BLG-DLC

           Plaintiff,
                                                UNOPPOSED MOTION TO
vs.                                            EXTEND DEADLINE TO FILE
                                             RESPONSE TO GOVERNMENT’S
JAMES E. “DOC” JENSEN, JR.,                   SENTENCING MEMORANDUM

               Defendant.


      COMES NOW Defendant JAMES E. JENSEN, JR., by and through his

counsel of record, the FEDERAL DEFENDERS OF MONTANA and STEVEN C.

BABCOCK, Assistant Federal Defender, and moves the Court for an order

continuing the deadline to file the response to the Government’s Sentencing

Memorandum currently scheduled for July 24, 2019. It is respectfully requested that

this Honorable Court continue the deadline date from July 24, 2019 to July 26, 2019.

                                         1
      The Government filed a sentencing memorandum on July 19, 2019. The

Government is requesting that this Court vary from the advisory guideline range of

78-97 months and impose a sentence 180 months. The requested sentence is the

statutory maximum. PSR ¶98.

      Mr. Jensen is currently incarcerated in Shelby, MT. The undersigned needs

to see Mr. Jensen before filing a response to the Government’s Sentencing

Memorandum. Travel plans were made for the undersigned to see Mr. Jensen in

Shelby on July 23, 2019. On July 19, 2019, the undersigned was informed that Mr.

Jensen could not been seen until July 24, 2019, the day that the response is due. The

undersigned needs more time to address the relevant sentencing issues with Mr.

Jensen and then file the response. It is respectfully requested that an extension to

file a Response to the Government’s Sentencing Memorandum be granted until July

26, 2019.

      Bryan T. Dake, Assistant United States Attorney, has been contacted and does

not object to said motion.

      RESPECTFULLY SUBMITTED this 23rd day of July, 2019.

                                       /s/ Steven C. Babcock
                                       STEVEN C. BABCOCK
                                       Federal Defenders of Montana
                                              Counsel for Defendant




                                         2
                               CERTIFICATE OF SERVICE
                                      L.R. 5.2(b)

            I hereby certify that on July 23, 2019, a copy of the foregoing document was

served on the following persons by the following means:


     1, 2         CM-ECF
                  Hand Delivery
     3            Mail
                  Overnight Delivery Service
                  Fax
                  E-Mail

1.          CLERK, UNITED STATES DISTRICT COURT

2.          ZENO B. BAUCUS
            BRYAN T. DAKE
            Assistant United States Attorneys
            United States Attorney’s Office
            2601 2nd Avenue North, Suite 3200
            Billings, MT 59101
                   Counsel for the United States

3.          JAMES E. JENSEN, JR.
                Defendant

                                            /s/ Steven C. Babcock
                                            STEVEN C. BABCOCK
                                            Federal Defenders of Montana
                                                   Counsel for Defendant




                                               3
